DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 15, drawn to an intravaginal formulation comprising a dry powder composition and at least one propellant.
Group II, claim(s) 9, drawn to a process for preparing the intravaginal formulation.
Group III, claim(s) 10-14, drawn to a pressurized container comprising the intravaginal formulation and an apparatus comprising the pressurized container and capable of delivering the intravaginal formulation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an intravaginal formulation comprising a dry powder composition and at least one propellant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Keegan et al (3,936,402) as explained below in Paragraph 13 or in view of Tolcheyev et al (WO 2017/069721 A1) in view of Kraft et al (US 2012/0111324 A1) as explained below in Paragraph 17.
During a telephone conversation with Mr. Alan Kasper (attorney for applicant) on September 24, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 7 and 8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Claim 7 is objected to because of the following informalities:  on line 2, applicant needs to insert --- of the dry powder composition --- after “moisture content” and before “is” (see pg.8, lines 25-30, pg.9, lines 1-30 of present specification for the support).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a small molecule" in claim 3 is a relative term which renders the claim indefinite.  The term "a small molecule" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the vagina" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keegan et al (3,936,402) (with Huh (US 2015/0368470 A1), which is being cited here merely to support the Examiner’s assertion that Keggan’s powder polyethylene is known in the art as a viscosity thickening agent).
Keegan teaches (col.1, lines 31-37, col.2, lines 25-27, lines 59-64) anhydrous powder formulation (for use in vaginal powder sprays) containing powder polyethylene or powder polypropylene having superior wettability characteristics and having a preferred particles size of 74-149 microns.  Specifically, in Example 4 (see also, col, 6, lines 13-20), Keegan teaches a vaginal spray powder comprising isopropyl palmitate (a lubricant, which is an active agent), powder polyethylene (a pharmaceutically acceptable excipient) having a particle size of 200 mesh (which is equivalent to 74 microns), anhydrous alcohol, fragrance and talc (another lubricant, which is an active agent).  These ingredients are blended together with a propellant into an aerosol container.  Thus, Keegan meets instant claims 1, 2, 5, 7, 8 and 15 (with respect to instant claim 7, since Keegan’s powder formulation is taught to be anhydrous, it is the Examiner’s position that Keegan teaches instant limitation of claim 7 as to the moisture content being below 5%; with respect to instant claim 15, since Keegan’s anhydrous powder formulation of its Example 4 anticipates instant intravaginal formulation of claim 1, Keegan’s formulation would inherently be capable of being used in the treatment or prevention of diseases associated with a vagina by topical administration of an active or non-active agent to the vaginal and/or the female urogenital tract to the vagina or the cervix or the uterus, as instantly recited in claim 15).  
With respect to instant claim 6, the powder polyethylene used in Keegan is known in the art as a viscosity thickening agent, as evidenced by Huh ([0005]).  Thus, Keegan meets instant claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan et al (3,936,402) in view of Rishi (US 2015/0157674 A1).
Keegan does not teach the use of herbal extract.  However, as evidenced by Rishi (claim 10), herbal extract, such as aloe vera extract, is well known in the art as a vaginal conditioning agent.  It would have been obvious to one skilled in the art to add aloe vera extract (herbal extract) into Keegan’s vaginal formulation with a reasonable expectation of giving conditioning or moisturizing effect to the vagina.  Thus, Keegan in view of Rishi renders obvious instant claim 4.
Claims 1-3, 5-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tolcheyev et al (WO 2017/069721 A1) in view of Kraft et al (US 2012/0111324 A1).
Tolcheyev teaches (abstract) an antiviral pharmaceutical composition comprising beta-glucan and iota-carrageenan, which can be used in a spray form to be delivered to the vagina.  Tolcheyev teaches (pg.11, lines 21-24) that by providing a composition of dry insufflation powder of beta-glucan and iota-carrageenan (both of which teach instant active agents and instant biological material of claim 3) having average particle size of smaller than 10 um, the therapeutic agents can be directed mostly to the vagina.
Tolcheyev does not explicitly teach using propellant together with his dry powder composition.  However, as evidenced by Kraft et al ([0074]), it is known in the art that by utilizing a propellant for drug dispersal, one can increase the dry powder drug payload.  It would have been obvious to one skilled in the art to use a propellant together with Tolcheyev’s dry insufflation powder composition with a reasonable expectation of increasing the drug payload.  Thus, Tolcheyev in view of Kraft renders obvious instant claims 1-3, 7, 8 and 15 (with respect to instant claim 7, since Tolcheyev teaches a dry insufflation powder composition, instant limitation as to the moisture content being below 5% would have been obvious to one skilled in the art because one skilled in the art would have been motivated to keep the moisture content as low as possible so as to prevent agglomeration of the dry powder).   
With respect to instant claims 5 and 6, Tolcheyev teaches (pg.10, lines 21-29) that its dry insufflation powder composition can further contain carrying agents, such as dextrin, alginic acid, cellulose or cellulose derivatives (all of which teach instant thickening agent of claim 6 – see pg.11, lines 15-29 and pg.12, lines 1-6 of present specification).  Thus, Tolcheyev in view of Kraft renders obvious instant claims 5 and 6.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolcheyev et al (WO 2017/069721 A1) in view of Kraft et al (US 2012/0111324 A1) as applied to claim 1 above, and further in view of Rishi (US 2015/0157674 A1).
Tolcheyev in view of Kraft does not teach the use of herbal extract.  However, as evidenced by Rishi (claim 10), herbal extract, such as aloe vera extract, is well known in the art as a vaginal conditioning agent.  It would have been obvious to one skilled in the art to add aloe vera extract (herbal extract) into Tolcheyev’s vaginal formulation with a reasonable expectation of giving conditioning or moisturizing effect to the vagina.  Thus, Tolcheyev in view of Kraft and further in view of Rishi renders obvious instant claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 30, 2021